Citation Nr: 1143319	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-45 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This matter was previously before the Board in April 2011.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Bilateral hearing loss was not manifested during service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in September 2008.  

As for the duty to assist, VA has obtained service treatment records, afforded the Veteran VA examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.     

Discussion

The Veteran contends that his bilateral hearing loss is due to his active service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Regulation 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records, including his induction physical examination in March 1970 and his separation physical examination in March 1972, contain no evidence of complaints, treatment, or diagnoses of hearing loss.  

The Veteran underwent a VA examination in November 2008 at which time he described experiencing hearing difficulty when participating in group conversations.  He further asserted that he must turn the television sound up to hear.  The Veteran attributed his current hearing loss to noise exposure without the use of hearing protection during service, including, firearms; machine guns; mortars; helicopters; and heavy artillery.  Subsequent to service, the Veteran reported working as a truck driver, as well as performing concrete work and odd jobs.  

Following examination and review of the Veteran's claims file, the examiner diagnosed right ear normal to severe sensorineural hearing loss and left ear normal to moderately severe sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss is not the result of his military noise exposure because his separation examination revealed the presence of normal hearing.  The Board remanded the Veteran's claim for another examination and opinion, noting that the regulations do not preclude service connection for hearing loss that first met the regulations requirements after service.  Hensley, 5 Vet. App. at 155.  

Subsequent to the April 2011 remand, the Veteran underwent a second VA examination in May 2011, at which time he reported experiencing hearing difficulty in noise, as well as when using the telephone.  The Veteran attributed his current hearing loss to noise exposure without the use of hearing protection during service, including, firearms; machine guns; mortars; helicopters; and heavy artillery.   

On audiometric testing, pure tone thresholds, in decibels, were as follows: 

HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
30
65
55
LEFT
15
15
20
50
40

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 74 percent in the left ear. 

Following examination and review of the Veteran's claims file, the examiner diagnosed right ear normal hearing sensitivity 250Hz-1.5Hz; mild to moderately severe notching sensorineural hearing loss 2k-4kHz; and left ear normal hearing sensitivity 250Hz; and mild to moderate notching sensorineural hearing loss 3k-4kHz.  The examiner opined that it is less than likely that the Veteran's hearing loss is related to his history of military noise exposure.  The examiner explained that a comparison between the audiometric test results of the induction and separation physical exams indicates that the Veteran left service with normal hearing and experienced no changes in hearing during service that can be attributed to noise exposure, as the exams do not demonstrate significant shifts in hearing that can be attributed to noise.  Comparison between induction and separation audiometric test results indicates no evidence of peripheral auditory injury during service.  The examiner further noted that the Veteran reports routine exposure to moderate levels of steady state noise while performing his primary duties, concluding that it is more likely that his hearing loss is the result of noise exposure experienced since discharge from service.  

In an August 2011 statement, the Veteran asserted that he does not agree with the May 2011 VA examiner's statement, that he was exposed to moderate levels of steady noise while performing his primary duties.  The Veteran indicated that he drove a six cylinder truck with an attached trailer to transport meals, and only encountered routine daily conversations as a source of noise.  He further indicated that prior to driving the truck, he had an office position for twenty years.    

The Veteran has a current hearing disability as defined by VA regulations.  38 C.R.F. § 3.385.  However, there is no evidence showing a chronic condition in service or within a year of discharge from service.  The Board recognizes the Veteran's contentions of noise exposure in service, but the evidence of record demonstrates that he first reported experiencing hearing loss in August 2008, and in an August 2011 statement, he indicated that he began experiencing difficulty hearing in the years subsequent to discharge from service.  A clinically identifiable hearing disability was first noted in November 2008, more than 35 years after separation from service.  As for his disagreement with the recent VA examiner's description of his noise exposure in service as moderate, the Board notes that the examiner's opinion was not premised on the level of exposure in service, rather it was based on a comparison of the audiometric testing conducted on induction and at separation.  

Furthermore, the only competent medical opinion of record as to the etiology of the Veteran's hearing loss does not indicate a causal relationship between the hearing loss disability and his time in service.  The May 2011 VA examiner opined that it is less than likely that the Veteran's hearing loss is related to his history of military noise exposure.  In providing this opinion, the examiner performed a comparison between the audiometric test results of the induction and separation physical exams and offered a rationale for his conclusion.  That opinion is distinguishable from the previous VA opinion which the Board found inadequate.  The basis of the opinion isn't that hearing loss was not demonstrated at separation from service, rather it is the Veteran did not experience significant shifts in hearing during service that can be attributed to noise exposure; specifically, the comparison of in-service testing did not indication evidence of peripheral auditory injury.  Without a medical opinion linking the Veteran's current bilateral hearing loss disability to his service, there is no basis for granting service connection.  

In light of the aforementioned, the Board concludes that service connection for bilateral hearing loss must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


